Citation Nr: 1605756	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Attorney Jill Mitchell-Thein


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Houston, Texas, certified the appeal to the Board.  

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The RO reopened the Veteran's claim for entitlement to service connection for ischemic heart disease based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e) (2015).  In an August 2011 rating decision, the RO declined to grant service connection after conducting a de novo review of the claim to determine entitlement to retroactive benefits as a potential Nehmer class member.  See 38 C.F.R. § 3.186; Nehmer v. United States Department of Veterans Affairs, 712 F.Supp. 1404 (N.D. Cal. 1989).  Given the liberalization of the law adding ischemic heart disease to the list of diseases presumptively associated with exposure to herbicide agents, de novo consideration is appropriate.  Spencer v. Brown, 4 Vet. App. 283 (1993); aff'd, 17 F.3d 368 (Fed. Cir. 1994).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is equivocal evidence that the Veteran's transport plane stopped in Vietnam, and that his duty in Thailand was proximate to the perimeter of the base on which he served.

2.  The Veteran has a diagnosis of ischemic heart disease.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where a veteran served continuously for 90 days or more during a period of war, or during any wartime or peacetime service after December 31, 1946, and a chronic disease becomes manifest to a compensable degree within a certain amount of time after the date of service discharge, such disease shall be presumed to have been incurred or aggravated in service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Cardiovascular-renal disease (including ischemic heart disease) is listed as a chronic disease under 38 C.F.R. § 3.309(a) and must have become manifest (including manifest by disabling hypertension) to a compensable degree within one year after service discharge to qualify for this presumption.  38 C.F.R. § 3.307(a)(3).  To receive the presumption of service connection for a chronic disease, there must be (1) a current chronic diagnosis and (2) chronic disease in service or within the presumptive period.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1335-36 (2013).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include ischemic heart disease, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases during the Vietnam era.  M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for ischemic heart disease based on exposure to Agent Orange.  He currently has coronary heart disease, which qualifies as ischemic heart disease, and has previously received treatment including angioplasty and coronary artery bypass surgery.  See May 2013 VA Examination.

The Veteran did not manifest symptoms of ischemic heart disease or disabling hypertension while in service.  See, e.g., January 1975 Retirement Examination.  There is also no evidence in the record that indicate ischemic heart disease or disabling hypertension became manifest within one year after service discharge.  Therefore, the Veteran does not qualify for the presumption of service connection for chronic diseases under 38 C.F.R. § 3.307(a)(3).

The Veteran alleges he was in the Republic of Vietnam during the relevant time period to receive the presumption of exposure to herbicide agents.

For part of his service, the Veteran's military occupational specialty was electronic communications and cryptology equipment systems technician stationed at Korat Royal Thai Air Force Base (Korat), in Thailand, between December 1970 and April 1971.  See March 1975 DD-214; Military Records of Duty Stations.  October 1970 military records reflect that he received orders assigning him to the 1998 Communications Squadron and ordering him to depart from Taipei, Taiwan.  Military records further reflect that he arrived at Korat in December 1970. The Veteran reports that his C-130 flight from Taiwan stopped at Tan Son Nhut, Vietnam, prior to proceeding to Korat in Thailand.  He further alleges that he was on the ground in the Republic of Vietnam for about an hour.  See August 2013 Veteran Statement.

The record contains an October 2003 Air Force archivist's statement that, as a general rule, military cargo aircraft engaged in "airlines" would stop at Tan Son Nhut en route to bases in Thailand, so as not to waste airlift capability.  The record also contains an August 2013 third party statement from a veteran who was stationed in Taiwan during 1973 and 1974, reflecting that flights from Taiwan stopped at bases in the Republic of Vietnam en route to Thailand during the 1973-1974 time period.  

In an August 2011 memorandum, however, VA detailed its attempts to confirm the Veteran's Vietnam service, and entered a formal finding of a lack of information to corroborate in-country Vietnam service.  In an October 2013 statement from another Air Force archivist, that archivist was unable to confirm that the Veteran's flight stopped in the Republic of Vietnam before arriving in Thailand.  

The Veteran is competent to claim that his flight from Taiwan to Thailand stopped for an hour at Tan Son Nhut, Vietnam, and the evidence of the record is in relative equipoise as to whether the Veteran's flight did stop in the Republic of Vietnam.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he was in the Republic of Vietnam, in December 1970, on the way to Korat.  See 38 U.S.C.A. § 5107(b).

The Veteran also alleges he was exposed to herbicide agents while serving at Korat in Thailand.  While there, he was assigned to work at the automatic switching center at Camp Friendship, located next to Korat.  The record contains a photograph of Camp Friendship, submitted by the Veteran.  On it, he notes the location of the switching center where he worked, located in the southwest corner of the base, next to the perimeter.  While stationed at Korat, the Veteran claims he traveled close to the perimeter fence on almost a daily basis.  See April 2013 Veteran Statement.  The record also contains a July 2013 lay statement from another veteran who worked at the switching center from February 1971 to December 1971.  According to that veteran, the switching center was in the southwest corner of the base, around 50 yards from the perimeter, with a clear view of the perimeter fence, which was devoid of vegetation.  

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible evidence that he worked near the base perimeter.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his duties placed him near the perimeter of Korat and Camp Friendship in Thailand.  See 38 U.S.C.A. § 5107(b).

During a May 2013 VA examination, the examiner noted that the etiology of the Veteran's coronary heart disease was unknown.  The record contains no other medical evidence regarding the coronary heart disease etiology.

The evidence shows that he has ischemic heart disease.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service involved visitation to the Republic of Vietnam in 1970.  Further, resolving reasonable doubt in the Veteran's favor, the Board finds his duties placed him near the perimeter at Korat in Thailand.  He is therefore presumed to have been exposed to Agent Orange, and his ischemic heart disease is presumed to be incurred in or aggravated by service.  38 C.F.R. §§ 3.307, 3.309.  Service connection is warranted.


ORDER

Entitlement to service connection for ischemic heart disease is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


